DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2020 and 12/21/2021 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 

Claims 1-3, 11, and 16-17, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed.

Regarding claim 1, Mohammed teaches an inorganic EL element (Fig. 2, #200 called a non-crystalline inorganic light emitting diode. Paragraph [0031]) comprising: an anode (Fig. 2, #250 called an anode. Paragraph [0036]); a hole transporting layer (Fig. 2, #240 called a hole transport. Paragraph [0032]); a light emitting layer (Fig. 2, #230 called a light emitting layer. Paragraph [0032]); an electron transporting layer (Fig. 2, #220 called an electron transport. Paragraph [0032]); and a cathode (Fig. 2, #210 called a cathode. Paragraph [0036]), the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked (Fig. 2, illustrates the hole transporting layer #240, the light emitting layer #230, the electron transporting layer #220, and the cathode #210 are blocks stacked together. Paragraph [0032]), wherein the hole transporting layer is an oxide film (Fig. 2. Paragraph [0033]-Mohammed discloses hole transport/electron blocking layer #240 may comprise p-doped aluminum gallium nitride (p-AlGaN), zirconium dioxide (p-ZrO.sub.2), tantalum pentoxide (p-Ta.sub.2O.sub.5), hafnium oxide (p-HfO.sub.2) and/or p-doped nickel oxide (p-NiO). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film).), the light emitting layer is an oxide film (Fig. 2. Paragraph [0034]-Mohammed discloses The light emitting layer 230 may comprise a group III-V compound, e.g., indium gallium nitride (In.sub.xGaN.sub.(1-x)), and/or a group II-VI compound (wherein group II-VI compound is for example Zinc oxide (ZnO)), e.g., zinc selenide (ZnSe).  The light emitting layer #230 may be, for example, from about 4 nm to about 500 nm in thickness (wherein a thickness of nm is a film).).  These materials may produce a blue light, in some embodiments.), and the electron transporting layer is an oxide film (Fig. 2. Paragraph [0033]-Mohammed discloses electron transport/hole block layer #220 may comprise, for example, n-doped gallium nitride (n-GaN), an n-doped zinc oxide, e.g., zinc stannate (ZTO or ZnO:SnO.sub.2), and/or n-type titanium dioxide (TiO.sub.2). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film).).  

Regarding claim 2, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the oxide film as the hole transporting layer is a p-type oxide semiconductor (Fig. 2. Paragraph [0033]-Mohammed discloses hole transport/electron blocking layer #240 may comprise p-doped aluminum gallium nitride (p-AlGaN) (wherein the p-doped aluminum gallium nitride is a semiconductor.), zirconium dioxide (p-ZrO.sub.2), tantalum pentoxide (p-Ta.sub.2O.sub.5), hafnium oxide (p-HfO.sub.2) and/or p-doped nickel oxide (p-NiO). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film). The layers #220 and #240 should comprise semiconducting materials, and may be doped.).  

Regarding claim 3, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor (Fig. 2. Paragraph [0033]-Mohammed discloses electron transport/hole block layer #220 may comprise, for example, n-doped gallium nitride (n-GaN) (wherein the n-doped aluminum gallium nitride is a semiconductor.), an n-doped zinc oxide, e.g., zinc stannate (ZTO or ZnO:SnO.sub.2), and/or n-type titanium dioxide (TiO.sub.2). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film). The layers #220 and #240 should comprise semiconducting materials, and may be doped.).  
  
Regarding claim 11, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the oxide film as the light emitting layer is an oxide including at least one selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), scandium (Sc), yttrium (Y), lanthanum (La), lutetium (Lu), boron (B), aluminium (Al), gallium (Ga), silicon (Si), germanium (Ge), antimony (Sb), bismuth (Bi), and tellurium (Te) (Fig. 2. Paragraph [0034]-Mohammed discloses the light emitting layer #230 may comprise a group III-V compound, e.g., indium gallium nitride (In.sub.xGaN.sub.(1-x)), and/or a group II-VI compound, e.g., zinc selenide (ZnSe).).  

Regarding claim 16, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the inorganic EL element is a direct-current-driven inorganic EL element (Fig. 2, illustrates a DC sources connected to a non-crystalline inorganic light emitting diode #200.). 
 
Regarding claim 17, Mohammed further teaches a display element (Fig. 6, #600 called a light source. Paragraph [0060]) comprising: an optical control element that (Fig. 6, #630 called an optional optics. Paragraph [0062]) includes the inorganic EL element (Fig. 6, #640 called a light emitting diode device. Paragraph [0061-0063]) according to claim 1, and is configured to control light output according to a driving signal (Fig. 6. Paragraph [0061]-Mohammed discloses light source #600 additionally comprises a body portion #620 that houses power conditioning electronics (not shown) that convert 110V AC input electrical power (or 220 V AC, or other selected input electrical power) to electrical power suitable for driving a plurality of light emitting diode devices #640.  Body portion #620 may also comprise, or couple to, optional heat sink features (not shown).); and a driving circuit (Fig. 6, #620 called a body portion. Paragraph [0061]) configured to drive the optical control element (Fig. 6. Paragraph [0061]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Mikami (US 2004/0032203 A1), hereinafter referenced as Mikami.

Regarding claim 4, Mohammed teaches the inorganic EL element according to claim 1, Although, Mohammed teaches wherein the oxide film as the light emitting layer is formed of an oxide doped (Fig. 2. Paragraph [0034]-Mohammed discloses The light emitting layer 230 may comprise a group III-V compound, e.g., indium gallium nitride (In.sub.xGaN.sub.(1-x)), and/or a group II-VI compound (wherein group II-VI compound is for example Zinc oxide (ZnO)), e.g., zinc selenide (ZnSe).  The light emitting layer #230 may be, for example, from about 4 nm to about 500 nm in thickness (wherein a thickness of nm is a film).).  These materials may produce a blue light, in some embodiments.).   
Mohammed fail to explicitly teach wherein the oxide film as the light emitting layer is formed of an oxide doped with a luminescent center.
However, Mikami explicitly teaches wherein the oxide film as the light emitting layer is formed of an oxide doped with a luminescent center (Fig. 1. Paragraph [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Mikami of having wherein the oxide film as the light emitting layer is formed of an oxide doped with a luminescent center.
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the light emitting layer is formed of an oxide doped with a luminescent center.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Mikami are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Mikami inorganic EL element fabrication structure have good luminous characteristics.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0055] and Mikami (US 2004/0032203 A1), Paragraph [0009 and 0020].

Claims 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Akimoto (US 2007/0108446 A1), hereinafter referenced as Akimoto.

Regarding claim 5, Mohammed teaches the inorganic EL element according to claim 1, Although, Mohammed teaches wherein the oxide film as the hole transporting layer is a p-type oxide semiconductor doped (Fig. 2. Paragraph [0033]-Mohammed discloses hole transport/electron blocking layer #240 may comprise p-doped aluminum gallium nitride (p-AlGaN), zirconium dioxide (p-ZrO.sub.2), tantalum pentoxide (p-Ta.sub.2O.sub.5), hafnium oxide (p-HfO.sub.2) and/or p-doped nickel oxide (p-NiO). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film).), the light emitting layer is an oxide film (Fig. 2. Paragraph [0034]-Mohammed discloses The light emitting layer 230 may comprise a group III-V compound, e.g., indium gallium nitride (In.sub.xGaN.sub.(1-x)), and/or a group II-VI compound (wherein group II-VI compound is for example Zinc oxide (ZnO)), e.g., zinc selenide (ZnSe).  The light emitting layer #230 may be, for example, from about 4 nm to about 500 nm in thickness (wherein a thickness of nm is a film).).  These materials may produce a blue light, in some embodiments.).  
Mohammed fail to explicitly teach wherein the oxide film as the hole transporting layer is a p-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer.
However, Akimoto explicitly teaches wherein the oxide film as the hole transporting layer is a p-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer (Fig. 1. Paragraph [0169]-Akimoto discloses the light-emitting layer is provided between the anode and the cathode, or between the hole transporting layer and the electron transporting layer when the hole transporting layer and the electron transporting layer are provided.  There is no particular limitation on the light-emitting layer; however, a layer serving as the light-emitting layer has two modes roughly.  One is a host-guest type layer which includes a dispersed light-emitting substance in a layer formed of a material (host material) having a larger energy gap than an energy gap of a light-emitting substance (dopant material) which becomes a luminescent center, while the other is a layer in which a light-emitting layer is made of a light-emitting substance only. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the hole transporting layer to be doped in order to have a luminescent center and functions as the light emitting layer, in order to enhance the optical characteristics and integration.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting 
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the hole transporting layer is a p-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Akimoto are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Akimoto inorganic EL element fabrication structure that have limited defect and fault.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0055] and Akimoto (US 2007/0108446 A1), Paragraph [0117 and 0140].



Regarding claim 6, Mohammed teaches the inorganic EL element according to claim 1, Although, Mohammed teaches wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor doped (Fig. 2. Paragraph [0033]-Mohammed discloses electron transport/hole block layer #220 may comprise, for example, n-doped gallium nitride (n-GaN), an n-doped zinc oxide, e.g., zinc stannate (ZTO or ZnO:SnO.sub.2), and/or n-type titanium dioxide (TiO.sub.2). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film).).  
Mohammed fail to explicitly teach wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer.
However, Akimoto explicitly teaches wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer (Fig. 1. Paragraph [0169]-Akimoto discloses the light-emitting layer is provided between the anode and the cathode, or between the hole transporting layer and the electron transporting layer when the hole transporting layer and the electron transporting layer are provided.  There is no particular limitation on the light-emitting layer; however, a layer serving as the light-emitting layer has two modes roughly.  One is a host-guest type layer which includes a dispersed light-emitting substance in a layer formed of a material (host material) having a larger energy gap than an energy gap of a light-emitting substance (dopant material) which becomes a luminescent center, while the other is a layer in which a light-emitting layer is made of a light-emitting substance only. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the electron transporting layer to be doped in order to have a luminescent center and functions as the light emitting layer, in order to enhance the optical characteristics and integration.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Akimoto of having wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer.
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the electron transporting layer is an n-type oxide semiconductor doped with a luminescent center and functions as the light emitting layer.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Akimoto are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element .

Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Mikami (US 2004/0032203 A1), hereinafter referenced as Mikami and in further view of CHEN (US 2019/0064596 A1), hereinafter referenced as CHEN.

Regarding claim 7, Mohammed in view of Mikami teaches the inorganic EL element according to claim 4, Mohammed in view of Mikami fail to explicitly teach wherein the luminescent center is a transition metal ion or a rare earth ion.  
However, CHEN explicitly teaches wherein the luminescent center is a transition metal ion or a rare earth ion (Fig. 1. Paragraph [0051]-CHEN discloses a luminous body of an inorganic solid luminescent material is composed of a luminescent matrix and a luminescent center, wherein the luminescent center determines luminance, color and the like and thus has an important influence on the luminescent performance of the material.  According to an embodiment of the present disclosure, in order to improve the luminescent performance, the performance of the luminescent center may be improved by means of doping.  The doping material mainly includes trivalent rare earth ions and transition metal ions, wherein the doped rare earth elements mainly include at least one element of a third subgroup in the periodic table of elements, such as lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb) and lutetium (Lu), as well as yttrium (Y) and scandium (Sc) which is closely related to 15 elements of the lanthanide series.  Thus, the luminescent performance of the luminescent center can be improved, and the luminance can be further improved.).  

Wherein having Mohammed`s inorganic EL element device wherein the luminescent center is a transition metal ion or a rare earth ion.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and CHEN are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while CHEN inorganic EL element fabrication structure that have improved luminance.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0055] and CHEN (US 2019/0064596 A1), Paragraph [0051].


Regarding claim 8, Mohammed in view of Mikami teaches the inorganic EL element according to claim 4, Mohammed in view of Mikami fail to explicitly teach wherein the luminescent center includes at least one selected from the group consisting of titanium (Ti), chromium (Cr), manganese (Mn), copper (Cu), tungsten (W), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), and ytterbium (Yb).  
However, CHEN explicitly teaches wherein the luminescent center includes at least one selected from the group consisting of titanium (Ti), chromium (Cr), manganese (Mn), copper (Cu), tungsten (W), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), (Fig. 1. Paragraph [0051]-CHEN discloses a luminous body of an inorganic solid luminescent material is composed of a luminescent matrix and a luminescent center, wherein the luminescent center determines luminance, color and the like and thus has an important influence on the luminescent performance of the material.  According to an embodiment of the present disclosure, in order to improve the luminescent performance, the performance of the luminescent center may be improved by means of doping.  The doping material mainly includes trivalent rare earth ions and transition metal ions, wherein the doped rare earth elements mainly include at least one element of a third subgroup in the periodic table of elements, such as lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb) and lutetium (Lu), as well as yttrium (Y) and scandium (Sc) which is closely related to 15 elements of the lanthanide series.  Thus, the luminescent performance of the luminescent center can be improved, and the luminance can be further improved.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed in view of Mikami of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of CHEN of having wherein the luminescent center includes at least one selected from the group consisting of titanium (Ti), chromium (Cr), manganese (Mn), copper (Cu), tungsten (W), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), and ytterbium (Yb).
Wherein having Mohammed`s inorganic EL element device wherein the luminescent center includes at least one selected from the group consisting of titanium (Ti), chromium (Cr), manganese (Mn), copper (Cu), tungsten (W), cerium (Ce), praseodymium (Pr), neodymium (Nd), samarium (Sm), europium 
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and CHEN are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while CHEN inorganic EL element fabrication structure that have improved luminance.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0055] and CHEN (US 2019/0064596 A1), Paragraph [0051].

Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Mikami (US 2004/0032203 A1), hereinafter referenced as Mikami and in further view of Akimoto (US 2007/0108446 A1), hereinafter referenced as Akimoto.

Regarding claim 9, Mohammed in view of Mikami teaches the inorganic EL element according to claim 4, Mohammed in view of Mikami fail to explicitly teach3Docket No. 532945USPreliminary Amendment wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than excitation energy of the luminescent center is a host of the luminescent center. 
However, Akimoto explicitly teaches wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than excitation energy of the luminescent center is a host of the luminescent center (Fig. 1. Paragraph [0169]-Akimoto discloses the light-emitting layer is provided between the anode and the cathode, or between the hole transporting layer and the electron transporting layer when the hole transporting layer and the electron transporting layer are provided.  There is no particular limitation on the light-emitting layer; however, a layer serving as the light-emitting layer has two modes roughly.  One is a host-guest type layer which includes a dispersed light-emitting substance in a layer formed of a material (host material) having a larger energy gap than an energy gap of a light-emitting substance (dopant material) which becomes a luminescent center, while the other is a layer in which a light-emitting layer is made of a light-emitting substance only.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed in view of Mikami of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Akimoto of having wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than excitation energy of the luminescent center is a host of the luminescent center.
Wherein having Mohammed`s inorganic EL element device wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than excitation energy of the luminescent center is a host of the luminescent center.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Akimoto are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Akimoto inorganic EL element fabrication structure that have limited defect and fault.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0055] and Akimoto (US 2007/0108446 A1), Paragraph [0117 and 0140].

 
Regarding claim 10, Mohammed in view of Mikami teaches the inorganic EL element according to claim 4, Mohammed in view of Mikami fail to explicitly teach3Docket No. 532945USPreliminary Amendment wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than luminescent energy of the luminescent center is a host of the luminescent center.  
However, Akimoto explicitly teaches wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than luminescent energy of the luminescent center is a host of the luminescent center (Fig. 1. Paragraph [0169]-Akimoto discloses the light-emitting layer is provided between the anode and the cathode, or between the hole transporting layer and the electron transporting layer when the hole transporting layer and the electron transporting layer are provided.  There is no particular limitation on the light-emitting layer; however, a layer serving as the light-emitting layer has two modes roughly.  One is a host-guest type layer which includes a dispersed light-emitting substance in a layer formed of a material (host material) having a larger energy gap than an energy gap of a light-emitting substance (dopant material) which becomes a luminescent center, while the other is a layer in which a light-emitting layer is made of a light-emitting substance only.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed in view of Mikami of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Akimoto of having wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than luminescent energy of the luminescent center is a host of the luminescent center.
Wherein having Mohammed`s inorganic EL element device wherein, in the oxide film as the light emitting layer, an oxide having a band gap energy equal to or higher than luminescent energy of the luminescent center is a host of the luminescent center.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Akimoto are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Akimoto inorganic EL element fabrication structure that have limited defect and fault.  .
  

Claims 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed.

Regarding claim 12, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the oxide film as the hole transporting layer (Fig. 2, #240 called a hole transport. Paragraph [0032]) is a p-type oxide semiconductor including at least one selected from the group consisting of nickel (Ni), copper (Cu), zinc (Zn), ruthenium (Ru), rhodium (Rh), thallium (Tl), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), and tellurium (Te) (Fig. 2. Paragraph [0033]-Mohammed discloses hole transport/electron blocking layer #240 may comprise p-doped aluminum gallium nitride (p-AlGaN), zirconium dioxide (p-ZrO.sub.2), tantalum pentoxide (p-Ta.sub.2O.sub.5), hafnium oxide (p-HfO.sub.2) and/or p-doped nickel oxide (p-NiO). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the hole transporting layer materials comprising of p-type oxide semiconductor of a group consisting of nickel (Ni), copper (Cu), zinc (Zn), ruthenium (Ru), rhodium (Rh), thallium (Tl), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), and tellurium (Te) which are found on the periodic table since the materials in Mohammed disclosure of having hole transport/electron blocking layer #240 may comprise p-doped aluminum gallium nitride (p-AlGaN), zirconium dioxide (p-ZrO.sub.2), tantalum pentoxide (p-Ta.sub.2O.sub.5), hafnium oxide (p-HfO.sub.2) and/or p-doped nickel oxide (p-NiO)which are all from the periodic table also used in light emitting devices in order to obtain a enhance a variety of light emitting devices.).  


Regarding claim 13, Mohammed teaches the inorganic EL element according to claim 1, Mohammed further teaches wherein the oxide film as the electron transporting layer (Fig. 2, #220 called an electron transport. Paragraph [0032]) is an n-type oxide semiconductor including at least one selected from the group consisting of zinc (Zn), cadmium (Cd), gallium (Ga), indium (In), thallium (Tl), germanium (Ge), tin (Sn), lead (Pb), bismuth (Bi), titanium (Ti), and tungsten (W) (Fig. 2. Paragraph [0033]-Mohammed discloses electron transport/hole block layer #220 may comprise, for example, n-doped gallium nitride (n-GaN), an n-doped zinc oxide, e.g., zinc stannate (ZTO or ZnO:SnO.sub.2), and/or n-type titanium dioxide (TiO.sub.2). Layers #220 and #240 may be, for example, from about 4 nm to about 1000 nm in thickness (wherein a thickness of nm is a film). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the electron transporting layer is materials comprising of n-type oxide semiconductor of a group consisting of zinc (Zn), cadmium (Cd), gallium (Ga), indium (In), thallium (Tl), germanium (Ge), tin (Sn), lead (Pb), bismuth (Bi), titanium (Ti), and tungsten (W) which are found on the periodic table since the materials in Mohammed disclosure of having electron transport/hole block layer #220 may comprise n-doped gallium nitride (n-GaN), an n-doped zinc oxide, e.g., zinc stannate (ZTO or ZnO:SnO.sub.2), and/or n-type titanium dioxide (TiO.sub.2) which are all from the periodic table also used in light emitting devices in order to obtain a enhance a variety of light emitting devices.).  


Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Arai (Patent No.: US 6,111,274 A), hereinafter referenced as Arai.

Regarding claim 14, Mohammed teaches the inorganic EL element according to claim 13, Mohammed fail to explicitly teach3Docket No. 532945USPreliminary Amendment wherein the oxide film as the electron transporting layer is the n-type oxide semiconductor further including at least one selected from the group consisting of beryllium (Be), 
However, Arai explicitly teaches wherein the oxide film as the electron transporting layer is the n-type oxide semiconductor further including at least one selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), scandium (Sc), yttrium (Y), lanthanoid (Ln), boron (B), aluminium (Al), silicon (Si), antimony (Sb), and tellurium (Te) (Fig. 1. Col. 4, Line [1-13]-Arai discloses the negative electrode (or electron injecting electrode) is preferably formed of materials having a low work function, for example, metal elements such as K, Li, Na, Mg, La, Ce, Ca, Sr, Ba, Al, Ag, In, Sn, Zn, and Zr, and binary or ternary alloys containing such metal elements for stability improvement, and oxides of these metal elements.  Also useful are oxides and fluorides of alkali metal elements such as Li, Na, K, Rb, and Cs.  Exemplary alloys include Ag--Mg (Ag: 0.1 to 50 at %), Al--Li (Li: 0.01 to 12 at %), In--Mg (Mg: 50 to 80 at %), and Al--Ca (Ca: 0.01 to 20 at %).  A thin film of one of these materials or a multilayer thin film of two or more of these materials may be used as the electron injecting electrode layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the electron transporting layer is the n-type oxide semiconductor further including at least one selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), scandium (Sc), yttrium (Y), lanthanoid (Ln), boron (B), aluminium (Al), silicon (Si), antimony (Sb), and tellurium (Te) which are materials found on the periodic table since the materials in Arai disclosure of having electron transporting layer preferably formed of materials having a low work function, for example, metal elements such as K, Li, Na, Mg, La, Ce, Ca, Sr, Ba, Al, Ag, In, Sn, Zn, and Zr, and binary or ternary alloys containing such metal elements for stability improvement, and oxides of these metal elements.  Also useful are oxides and fluorides of alkali metal elements such as Li, Na, K, Rb, and Cs which are all from the periodic table also used in light emitting devices in order to obtain a enhance a variety of light emitting devices .).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic 
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the electron transporting layer is the n-type oxide semiconductor further including at least one selected from the group consisting of beryllium (Be), magnesium (Mg), calcium (Ca), strontium (Sr), barium (Ba), scandium (Sc), yttrium (Y), lanthanoid (Ln), boron (B), aluminium (Al), silicon (Si), antimony (Sb), and tellurium (Te).
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Arai are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Arai inorganic EL element fabrication structure that enables relatively easy fabrication of large-area displays and is applicable to thin, long life, low cost, full color displays.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0005] and Arai (Patent No.: US 6,111,274 A), Abstract.


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of Arai (Patent No.: US 6,111,274 A), hereinafter referenced as Arai and in further view of Adachi et al. (Patent No.: US 5,631,664 A), hereinafter referenced as Adachi.

Regarding claim 15, Mohammed teaches the inorganic EL element according to claim 1, Mohammed fail to explicitly teach3Docket No. 532945USPreliminary Amendment wherein the oxide film as the hole transporting layer is an amorphous oxide film, and the oxide film as the electron transporting layer is an amorphous oxide film.  
However, Arai explicitly teaches wherein the oxide film as the hole transporting layer is an amorphous oxide film (Fig. 1. Col. 7, Line [66-67]-Arai discloses the inorganic insulative hole injecting and transporting layer is normally amorphous.), and the oxide film as the electron transporting layer is an amorphous oxide film (Fig. 1. Col. 6, Line [24-25]-Arai discloses the inorganic insulative electron injecting and transporting layer is normally amorphous.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Arai of having wherein the oxide film as the hole transporting layer is an amorphous oxide film, and the oxide film as the electron transporting layer is an amorphous oxide film.
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the hole transporting layer is an amorphous oxide film, and the oxide film as the electron transporting layer is an amorphous oxide film.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Arai are inorganic EL element fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Arai inorganic EL element fabrication structure that enables relatively easy fabrication of large-area displays and is applicable to thin, long life, low cost, full color displays.  Please see Mohammed et al. (US 2014/0175440 A1), Paragraph [0005] and Arai (Patent No.: US 6,111,274 A), Abstract.
Mohammed in view of Arai fail to explicitly teach wherein the oxide film as the light emitting layer is an amorphous oxide film.
 However, Adachi explicitly teaches wherein the oxide film as the light emitting layer is an amorphous oxide film (Fig. 36A-B. Col.20, Line [52-67]-Adachi discloses the carrier acceleration layer #614, the light-emitting layer #615, and the block layer #616 can consist of a compound semiconductor, more particularly, a material made on the basis of the material of the light-emitting layer.  For example, these layers can consist of an ZnS-based, ZnSe-based, GaAs-based, GaAlAs-based, SiC-based, or ZnO-based compound, a-Si (amorphous silicon), a-Ge:H (hydrogen-containing amorphous germanium), a-Si.sub.1-x N.sub.x :H, a-Si.sub.1-x C.sub.x :H, a-Si.sub.1-x O.sub.x, an oxide based compound such as Zn.sub.2 SiO.sub.4, Zn.sub.3 (PO.sub.4).sub.2, Zw-xO, Cd.sub.1-2 O, Zn.sub.x Cd.sub.1-2 O, NiO, CoO, or Cu.sub.2 O, or a chalcopyrite-based compound such as CuCaS.sub.2, CuAlSe.sub.2, CuAlS.sub.2, AgGaS.sub.2, or ZnCdS.  In addition, the above layers can be formed by a group I-III-V2 chalcopyrite-based compound, the above materials set in monocrystalline, fine-crystal, and amorphous states, or other materials.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed in view of Arai of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of Adachi of having wherein the oxide film as the light emitting layer is an amorphous oxide film.
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the light emitting layer is an amorphous oxide film.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and Adachi are EL element device fabrication structure. Wherein Mohammed inorganic EL element fabrication structure provides a compatible and complementary with existing systems with easy integration, while Adachi EL element device fabrication structure which can simultaneously satisfy a high image resolution, excellent time response, a wide field angle, a self-emission property, low power consumption, and low .


Claims 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 2014/0175440 A1), hereinafter referenced as Mohammed and in view of MATSUMOTO et al. (US 2017/0170333 A1), hereinafter referenced as MATSUMOTO.


Regarding claim 18, Mohammed teaches the display element according to claim 17. Mohammed fail to explicitly teach an image display device configured to display an image corresponding to image data, the image display device comprising: a plurality of display elements arranged in a form of matrix, each of the plurality of display elements being the display element according to claim 17 and the driving circuits including field-effect transistors; a plurality of wired lines configured to individually apply gate voltage and signal voltage to the field-effect transistors in the plurality of display elements; and a display control device configured to individually control the gate voltage and the signal voltage of the field-effect transistors via the plurality of wired lines correspondingly to the image data. 
However, MATSUMOTO explicitly teaches an image display device (Fig. 6, #524 called an image display apparatus. Paragraph [0120 and 0129]) configured to display an image corresponding to image data (Fig. 6-8. Paragraph [0130]-MATSUMOTO discloses the display #710 includes, for example, as illustrated in Fig. 8, n scan lines (X0, X1, X2, X3, .  . . , Xn-2, and Xn-1) arranged at equal intervals along an x-axis, m data lines (Y0, Y1, Y2, Y3, .  . . , Ym-1) arranged at equal intervals along an y-axis, and m current supply lines (Y0i, Y1i, Y2i, Y3i, .  . . , Ym-1i) arranged at equal intervals along the y-axis.  Then, through the scan lines and the data lines, it is possible to determine the display devices #702, respectively.), the image display device comprising: a plurality of display elements (Fig. 6-8, #702 called a plurality of display devices. Paragraph [0129]) arranged in a form of matrix (Fig. 6-9. Paragraph [0131]-MATSUMOTO discloses each display device #702 includes, for example, as illustrated in Fig. 9, an organic EL (electroluminescence) device #750 and a drive circuit #720 causing the organic EL device #750 to emit light.  That is, the display #710 is a so-called organic EL display of an active matrix type.), each of the plurality of display elements being the display element and the driving circuits (Fig. 6-9, #720 called a drive circuit. Paragraph [0131]) including field-effect transistors (Fig. 6-9, #810 and #820 called field-effect transistors. Paragraph [0136]); a plurality of wired lines configured to individually apply gate voltage (Fig. 6-11, illustrates scan lines #X0-n-1 are connected to the gate of transistor #810. Paragraph [0130 and 0136]) and signal voltage to the field-effect transistors in the plurality of display elements (Fig. 6-11, illustrates data lines #Y0-n-1 are connected to the source of transistor #810. Paragraph [0130 and 0136]-MATSUMOTO discloses as illustrated in Fig. 9, the drive circuit #720 has two field-effect transistors #810 and #820, and a capacitor #830.  The field-effect transistor #810 acts as a switching device.  The gate electrode G is connected to a corresponding one of the scan lines, and the source electrode S is connected to a corresponding one of the data lines.  The drain electrode D is connected to one terminal of the capacitor #830.); and a display control device (Fig. 6-11, #780 called a display control device. Paragraph [0129]) configured to individually control the gate voltage and the signal voltage of the field-effect transistors via the plurality of wired lines correspondingly to the image data (Fig. 6-11. Paragraph [0140-0141]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of MATSUMOTO of having wherein the oxide film as the light emitting layer is an amorphous oxide film.
Wherein having Mohammed`s inorganic EL element device wherein the oxide film as the light emitting layer is an amorphous oxide film.
The motivation behind the modification would have been to obtain an inorganic EL element device that enhances the functionality with quality image and pixel light, since both Mohammed and MATSUMOTO are EL element device fabrication structure. Wherein Mohammed inorganic EL element 


Regarding claim 19, Mohammed in view of MATSUMOTO teaches the image display device according to claim 18. Mohammed fail to explicitly teach a system comprising: and an image-data-generating device configured to generate image data based on image information to be displayed and to output the image data to the image display device.
However, MATSUMOTO explicitly teaches a system (Fig. 5, #500 a television apparatus. Paragraph [0119]) comprising: and an image-data-generating device (Fig. 5, #522 and #523 called a video and OSD combination Circuit and video output circuit. Paragraph [0124-0125]) configured to generate image data based on image information to be displayed and to output the image data to the image display device (Fig. 5, #524 called an image display apparatus. Paragraph [0124-0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Mohammed in view of MATSUMOTO of having an inorganic EL element comprising: an anode; a hole transporting layer; a light emitting layer; an electron transporting layer; and a cathode, the anode, the hole transporting layer, the light emitting layer, the electron transporting layer, and the cathode being stacked, wherein the hole transporting layer is an oxide film, the light emitting layer is an oxide film, and the electron transporting layer is an oxide film, with the teachings of MATSUMOTO of having wherein a system comprising: and an image-data-generating device configured to generate image data based on image information to be displayed and to output the image data to the image display device. 
Wherein having Mohammed`s inorganic EL element device wherein a system comprising: and an image-data-generating device configured to generate image data based on image information to be displayed and to output the image data to the image display device.



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Beatty et al. (US 2003/0020397 A1)- An electroluminescent device including a first electrode layer, a second electrode layer, and a light-emitting layer disposed between the first and second electrode layers.  The light-emitting layer includes a polycrystalline or amorphous material from which light can be trapped by total internal reflection until reaching a region of crystallite size capable of scattering light....... Please see Fig. 1. Abstract.
(b)	Calder et al.  (US 2010/0032687 A1)- Electroluminescent (EL) light emitting structures comprises one or more active layers comprising rare earth luminescent centres in a host matrix for emitting light of a particular colour or wavelength and electrodes for application of an electric field and current injection for excitation of light emission...  ...... Fig. 1-4. Abstract.
(c)	CHO et al. (US 2007/0170446 A1)- Disclosed are an inorganic electroluminescent diode and a method of fabricating the same.  Specifically, this invention provides an inorganic electroluminescent diode, which includes a semiconductor nanocrystal layer formed of inorganic material, an electron transport layer or a hole transport layer formed on the semiconductor nanocrystal layer using amorphous inorganic material, and a hole transport layer or an electron transport layer formed beneath the semiconductor nanocrystal layer using inorganic material, and also provides a method of fabricating such an inorganic electroluminescent diode........... Fig. 1-3. Abstract.
(d)	Chou et al. (US 2017/0005235 A1)- The present invention is related to solid state light emitting diodes (LEDs), photodetector/photovoltaic devices, displays, applications and methods for making the same.  As demonstrated experimentally, the LEDs, as disclosed herein, have high light emission efficiency, high contrast, high brightness, low ambient light reflection, low light glare, and a tunable display viewing angle. .......... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628